Citation Nr: 1607681	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an initial compensable evaluation for a cognitive disorder as secondary to head trauma.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder and to also include as secondary to claimed TBI.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability for the period beginning February 9, 2011.

5.  Whether new and material evidence has been received with respect to a claim of service connection for a left foot disorder, to include as secondary to left knee disability.

6.  Entitlement to service connection for a left ankle disorder, to include as secondary to left knee disability.  

7.  Entitlement to service connection for a laceration of the back of the head, to include as secondary to a fall due to left knee and/or TBI disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an initial compensable evaluation for cognitive disorder secondary to head trauma and denied service connection for laceration of the back of the head due to a fall from left knee disability, PTSD, and left ankle disorders, an increased evaluation for the Veteran's left knee disability, and denied reopening service connection claims for a left foot disorder and head injury with headaches, respectively.  The Veteran timely appealed the above issues.

During the pendency of the appeal, the AOJ awarded service connection for headaches in a June 2015 rating decision; the AOJ, however, continued to deny service connection for a head injury in a June 2015 supplemental statement of the case.  The Board has recharacterized that issue as a claim for residuals of a TBI in order to accurately reflect the Veteran's arguments and contentions on appeal.

The Veteran and his VA social worker, H.P., testified at a Board hearing before the undersigned Veterans Law Judge in October 2015; a transcript of that hearing is associated with the claims file.

As a final initial matter, the Board notes that it denied an evaluation in excess of 10 percent for the Veteran's left knee disability in a February 8, 2011 Board decision; it does not appear that the Veteran asked the Board for Reconsideration of that decision nor that he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, that claim is considered final.  See 38 C.F.R. § 20.1100 (2015).  Subsequently, the Veteran then filed another claim for increased evaluation for his left knee disability in September 2011. 

In light of VA's duty to contemplate an effective date up to one year prior to the date of claim in a claim for increased evaluation, see 38 C.F.R. § 3.400(o) (2015), and to respect the finality of the Board's prior decision in that matter, the Board has characterized the left knee claim on appeal at this time as an increased evaluation for his left knee disability for the period beginning February 9, 2011, which is the date following the issuance of the final Board decision.

The issue of service connection for residuals of a TBI is granted.  The Board also considers the psychiatric and left foot claims to be reopened, and those reopened claims, as well as the cognitive disorder, left knee, left ankle, and laceration claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Board previously awarded service connection for a cognitive disorder as a result of an in-service head trauma in a February 2011 Board decision; the AOJ implemented that decision by awarding service connection for a "cognitive disorder due to head trauma" in an April 2011 rating decision, and evaluated that disability under Diagnostic Code 8045, for residuals of a TBI, and rated that disability analogously to a major or mild neurocognitive disorder under Diagnostic Code 9326.  Residuals of a TBI have already implicitly been awarded service connection.

2.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, to include PTSD and to also include as secondary to service-connected TBI, has been received since a final February 2011 Board decision denied service connection for a psychiatric disorder, but awarded service connection for a cognitive disorder secondary to head trauma in service at that time.

3.  New evidence that tends to substantiate the claim of service connection for a left foot disorder, to include as secondary to left knee disability, has been received since a final June 2008 rating decision that denied service connection for that disorder.


CONCLUSION OF LAW

1.  The criteria establishing service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD and to also include as secondary to service-connected TBI, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received, and the claim of service connection for a left foot disorder, to include as secondary to left knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the TBI claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.  Likewise, as the Board is reopening service connection for a psychiatric disorder and left foot disorders and remanding those claims for further development, the Board need not further discuss VCAA with respect to those claims on appeal at this time.

Service Connection for Residuals of a TBI

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Respecting the claim of service connection for residuals of a TBI, the Veteran has averred that he had a TBI as a result of his military service.  In the Board's February 2011 decision, the Board awarded service connection for a cognitive disorder as secondary to head trauma in service; the Board's findings were as follows:

In contrast, with regard to the Veteran's claim seeking entitlement to service connection for a cognitive disorder, to include memory loss, the Board finds the evidence to at the very least be in relative equipoise.  Service treatment records confirm the Veteran had an in-service head trauma with cerebral concussion.  Although there were significant post-service injuries, the medical evidence indicates the Veteran has cognitive impairment due to head trauma and it would be impossible to ascertain to what extent each head trauma contributed to his current cognitive impairment.  As such, the Veteran is entitled to the benefit of the doubt and his claim is granted. . . . The claim seeking entitlement to service connection for a cognitive disorder, to include memory loss . . . is granted. 

Following the issuance of that Board decision, the AOJ implemented the Board decision in an April 2011 rating decision, wherein the AOJ granted service connection for "cognitive disorder due to head trauma (claimed as memory loss)," and awarded a noncompensable evaluation for that disability, effective April 17, 1998.  The Board notes that the Codesheet issued with that rating decision demonstrates that the Veteran's cognitive disorder was rated under Diagnostic Code 8045-9326.  The Board notes that Diagnostic Code 8045 is used to evaluate residuals of TBI.  The hyphenated Diagnostic Code 9326 denotes that the Veteran's TBI was being related analogously to a major or mild neurocognitive disorder.

Based on the Board's previous February 2011 decision and the findings therein, as well as the AOJ's award of service connection and subsequent evaluation of the Veteran's cognitive disorder, the Board finds that service connection for residuals of a TBI have already been granted; the Board's findings are clear that the Veteran suffers at least a cognitive disorder as a result of a TBI/head trauma in service and that is what he has been service connected for.  

Insofar as the Veteran has reclaimed residuals of a TBI and the AOJ has continued to deny service connection for residuals of a TBI, the Board does not understand why that claim is being denied, particularly since the AOJ issued an award of service connection for "cognitive disorder due to head trauma."  The award of service connection for residuals of a TBI have already been implicitly granted by the award of service connection for head trauma, and the subsequent rating of that disability under Diagnostic Code 8045.  

Consequently, in light of the issue being back before the Board at this time, the Board will again award service connection for residuals of a TBI, although at this time the Board will explicitly grant service connection for residuals of a TBI at this time, to include a cognitive disorder as a result thereof, in order to avoid any further confusion on this matter.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

New and Material Evidence Claims

Regarding the claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Reopen Service Connection for a Psychiatric Disorder

The Board previously denied service connection for a psychiatric disorder in a February 2011 Board decision.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days of the issuance of the Board decision, nor did he request Reconsideration of that decision.  The Veteran filed his present claim to reopen service connection for his psychiatric disorder in September 2011.  

Given that the Veteran did not request any Reconsideration of the February 2011 Board decision, nor did he timely appeal that Board decision to the Court, the February 2011 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  Therefore, new and material evidence is required to reopen the claim, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, the Board awarded service connection for residuals of a TBI.  The Board recognizes that psychiatric symptoms or disorders are potentially related to evaluation of the Veteran's TBI.  Additionally, the Board's award of TBI specifically raises the question as to whether the Veteran's claimed psychiatric disorder, if it is separate and distinct from the Veteran's TBI, is secondarily related to his service-connected TBI residuals.  Such a question necessarily requires obtaining a VA examination and medical opinion.  Therefore, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Reopen Service Connection for a Left Foot Disorder

Historically, the Veteran filed a claim for a left foot disorder secondary to a fall off of a ladder due to his left knee disability.  That claim was denied in a June 2008 rating decision; he was informed of that decision in a July 2008 notification letter.  The AOJ denied that claim because the evidence did not demonstrate a relationship to service or to his service-connected left knee disability; specifically, the AOJ found that the Veteran's ladder fall was due to a misplaced ladder by one of his employees.  The Veteran did not respond to that letter with a notice of disagreement or with new and material evidence within one year of that notification letter, until he filed his claim to reopen service connection in September 2011, from which this appeal stems.

As no new and material evidence was received during the appeal period following the July 2008 notification letter, the June 2008 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the July 2008 notification letter, the June 2008 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a left foot disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In his October 2015 hearing, the Veteran essentially reiterated his contentions that his left foot and ankle disorders are due to his fall off a ladder, which was caused by his left knee disability.  During the hearing, however, the Veteran disputed that the misplacement of the ladder had anything to do with his fall; specifically, the Veteran stated that his left leg began shaking as a result of his left knee disability, and the shaking of the leg is what caused his fall.  The Veteran further stated that even if the ladder was misplaced, he would have been able to hold the ladder steady, if but for his leg shaking due to his left knee disability.  

While the allegation that the Veteran fell off a ladder and injured his left foot is not necessarily new, the Veteran's testimony gives further depth and detail to the ladder incident, and he specifically disputes whether the misplacement of the ladder is actually what led to the fall off the ladder, rather than the leg shaking as a result of his left knee disability.  Such allegations raise the necessity of obtaining a VA examination and medical opinion, at the very least.  Accordingly, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a left foot disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

Service connection for residuals of a traumatic brain injury (TBI) is granted.

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD and as secondary to service-connected residuals of a TBI, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for a left foot disorder, to include as secondary to left knee disability, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As an initial matter, the Board notes that it appears that the Veteran filed for Social Security benefits in June 1996 and was subsequently awarded a fully favorable decision respecting that claim in May 1997.  The Board notes that some of the Veteran's application and the favorable decision have been associated with the claim; however, it appears that the documents which underpin the findings in that decision have not been associated with the claims file and it does not appear that any attempts to obtain those records have been made.  Accordingly, a remand of the remaining issues is necessary in order for such to be accomplished.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Respecting the cognitive disorder evaluation, is appears that the confusion related to the residuals of a TBI issue, addressed above, and the evaluation of the cognitive disorder stems from the AOJ's failure to properly rate the Veteran's residuals of a TBI under Diagnostic Code 8045 in April 2011.  The Board appreciates that the Rating Schedule respecting evaluation of TBI may potentially be difficult to understand; however, evaluation of the Veteran's TBI under that Diagnostic Code should be done properly to ensure this confusion is not further exacerbated.  

In this light, as the AOJ must re-evaluate the Veteran's residuals of TBI as a result of the Board's re-award of service connection, above, and the cognitive disorder is clearly shown to be a symptom or disorder a result of that TBI, the evaluation of the cognitive disorder is intertwined with the evaluation of the Veteran's TBI; in fact, it appears to the Board that the issue now before it is an increased evaluation claim for residuals of TBI to include a cognitive disorder.  Accordingly, the Board remands that issue in order for the AOJ to obtain a VA examination of his residuals of a TBI to include a cognitive disorder, and then to properly rate the Veteran's TBI, including all associated symptoms and disorders thereof, particularly his cognitive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Likewise, as there may be a psychiatric disorder that is diagnosed and related to the Veteran's TBI, the Board notes that the reopened service connection claim for a psychiatric disorder is also intertwined with the evaluation of the Veteran's TBI which the Board granted above.  That claim is also remanded at this time.  See Henderson, supra; Harris, supra.

Turning to the increased evaluation claim for the Veteran's left knee, the Veteran's last VA examination of his left knee was in June 2015.  In his October 2015 hearing, the Veteran testified that his left leg will shake and that his left knee feels weak and causes him to fall; he testified that he has balance issues and pain which cause his left knee instability.  

The Board notes that the Veteran's left knee had full range of motion without any pain and no instability on June 2015 examination; the examiner, however, did not address the Veteran's allegations of weakness and other instability symptomatology, including the Veteran's "left leg shake."  Accordingly, the Board finds that a remand is necessary in order for the Veteran to be afforded another VA examination of his left knee so that the full extent of that disability and associated symptomatology may be adequately assessed.  See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As noted above, the Veteran has averred that his left foot and left ankle disorders are related to his service-connected left knee disability; to date, no VA examination has been afforded to the Veteran which addresses these allegations.  A remand is therefore necessary in order to obtain a medical opinion that addresses such contentions.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the evidence demonstrates that the Veteran was seen for a laceration of the back of his head in August 2007; those treatment records appear to indicate that the Veteran was intoxicated and fell, leading to the laceration.  The Veteran has asserted that he fell as a result of his left leg shaking due to his left knee disability.  Regardless, the Board notes that the Veteran's substance, particularly alcohol, abuse may potentially be related as secondary to either his TBI or claimed psychiatric disorder, in addition to the Veteran's allegations that he fell as a result of his left knee disability.  The evidence necessitates obtaining a VA examination and medical opinion; a remand is therefore necessary.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the significant complexity of this case and remand of the issues above, the AOJ should issue the Veteran updated notice in order to cure any potentially deficient notice that currently exists in the claims file so that his claim may be efficiently adjudicated upon return to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for psychiatric, laceration of the back of the head, left ankle, and left foot disorders, and increased evaluation claims for his residuals of a TBI to include a cognitive disorder and left knee disabilities.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. § 3.310, for secondary service connection.

2.  Obtain any relevant VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his TBI, psychiatric, laceration of the back of the head, left knee, left foot, and left ankle disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his TBI and any associated dysfunctions, such as a cognitive disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically conduct an examination of the Veteran according to the TBI Protocol newly revised in 2009, specifically addressing any physical complications of TBI.  

The examiner should additionally determine what emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI; the examiner should specifically indicate which of those criteria is distinctly related to his TBI, including any cognitive disorder that the Veteran has.  

The examiner should additionally address whether the Veteran has any psychiatric disorder, including PTSD, schizophrenia, and/or dementia.  The examiner should opine whether the Veteran's psychiatric disorder is related to the Veteran's TBI, and/or whether his psychiatric disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his TBI.  

If the psychiatric disorder is determined to be separate and distinct from the TBI, and is neither caused by or aggravated by his TBI, the examiner should also opine whether his psychiatric disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include his noted 1981 head trauma incident for which he is service connected.  

The examiner should finally address whether the Veteran's substance and alcohol abuse disorders are due to or aggravated by the Veteran's TBI and/or any associated psychiatric disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA comprehensive orthopedic examination in order to determine the current severity of his left knee disability, and whether his claimed left ankle, left foot, and residuals of a laceration of the back of the head are related to the Veteran's left knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Respecting the left knee disability, after review of the claims file, the VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected bilateral knee disabilities-if present-and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

Finally, the examiner should specifically address the Veteran's contentions and statements regarding a "left leg shaking" problem which occurs, per the Veteran's lay statements, as a result of his left knee disability.  The examiner should address what exactly this left leg shaking symptomatology consists of and the etiological cause of such shaking, particularly whether such exists as a result of his left knee disability or is due to his TBI symptomatology.  

Following addressing the Veteran's left knee disability above, the examiner should additionally examine the Veteran's back of his head, left ankle, and left foot.  The examiner should state any left foot and ankle disorders found, as well as any residuals, including a scar, of the noted August 2007 laceration of the back of his head.  

The examiner should then opine whether the Veteran's left foot or left ankle disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's left knee disability, to include any associated left knee symptomatology such as altered gait or weightbearing.  

The examiner should additionally address whether the Veteran's left ankle and left foot disorders are due to a fall from a ladder; the examiner should address whether the fall from a ladder was the result of a misplacement of the ladder.  The examiner, however, should also address whether the Veteran's left knee disability-particularly any left leg shaking symptomatology-at least in part contributed to the Veteran's fall from the ladder, regardless of any misplacement of the ladder that occurred.

Likewise, the examiner should opine whether the Veteran's residuals of a laceration of the back of his head, to particularly include a scar, were caused by or aggravated by a fall in August 2007 due to left leg shaking either due to the Veteran's left knee or TBI disability; the examiner should also address whether the Veteran's intoxicated state was the more likely cause of his fall.

The examiner should specifically address the Veteran's lay statements and contentions regarding symptomatology he suffered and the onset of symptomatology, as well as any continuity of symptomatology since onset of his symptoms for the Veteran's left knee disability and claimed left ankle, left foot, and laceration residuals disorders.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, left ankle, left foot, and residuals of a laceration of the back of the head disorders, as well as his increased evaluation claims for his residuals of TBI to include a cognitive disorder and left knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


